The opinion of the court was delivered by '
Royoe, Olí. J.
It appears from the agreed statement of facts upon which this case was heard, that under the law as it stood prior to the taking effect of No. 42 of the laws of 1886, approved Nov. 24, 1886, “to take effect from its passage,” the legal settlement of the pauper was in the town of East Montpelier, which town supported him from the time of an application on his behalf for town aid, March 12, 1881, to Dec. 28, 1886, when it refused longer to aid him, on the ground that “ the law had been changed.” . It further appears that from the time when the pauper became of age, Sept. 12, 1876, until Sometime in Nov., 1879, a period of more than three years, he resided in the town of Worcester, maintaining himself and having no family, and thereafter continued to reside in.Worcester while receiving town aid from East Montpelier as above stated.
The plaintiff contends that the pauper’s legal residence in East Montpelier remains unaffected by the act of 1886, and that that town remains liable for his support until he shall acquire a residence elsewhere by virtue of acts subsequent to the passage of that law. The defendant insists that by virtue of sec. 13 of the act of 1886, which reads, “ for all purposes under this act the residence of a person shall be in the town in which he last resided for a term of three full years, maintaining himself and family,” the pauper acquired a legal residence in the town of Worcester, rendering that town liable for his support. If his *142so living in Worcester, as above stated, constituted him a resident of that town within the meaning of section 13 of the act of 1886, and that section is constitutional, then the town of East Montpelier cannot be made chargeable by reason of his legal •settlement being in that town. The popular signification of the word “ reside ” is, to live in a place; to dwell; to sojourn; to stay; and the presumption is, nothing appearing to rebut it, that the word was used by the Legislature in that sense, and it should be so defined. Giving it that definition there can be no ■doubt that the pauper was a resident of the town of Worcester, and that his last three years of continuous self-supporting residence was in that town.
It has long been settled in this State that the obligation of towns to support paupers rests upon statutory enactments designed to adjust corporate burdens placed upon towns. The litigation which has been had previous to the passage of the act.of 1886, touching the obligation to support, has principally been directed to questions as to the settlement of paupers, or whether they were to be regarded as transient persons. What residence is necessary to gain a settlement, and what class of persons are deemed transients, are questions which have often been before this court, and no reference to the reported cases in which those questions have arisen seems to be necessary. The object of the act of 1886 seems to have been to make the obligation to support paupers entirely dependent upon their residence, without any reference to the place of their legal settlement. That the Legislature Lad the right to make such changes in the law relative to the future support of that class of persons as it thought proper, there can be no doubt. So the case at bar has to be determined upon the agreed statement of facts under the law as it was at the time the suit was commenced.
The act of 1886 repealed all sections of the R. L. then in force, providing how legal settlements might be acquired in a town, so as to oblige such town to relieve and support the persons acquiring the same in case of need, and substituted therefor the provision in section 13 of that act above quoted. The ques*143tion presented, then, is, not whether the act of 1886 shall be 'Construed to be retroactive in the sense of affecting the rights and liabilities of towns or individuals in respect of the support •of paupers prior to its taking effect, but whether it shall now be Applied in determining the legal residence of paupers only to acts And facts subsequent to that time, or to acts and facts prior, as well.
It is claimed, substantially, in the case at bar, that the pauper having, under the law, as it stood prior to the act of 1886, a legal residence in the town of East Montpelier and not elsewhére; this legal residence or settlement was in some sense a vested right, which that act could not, constitutionally, or, at all events, should not, be construed to change or take away. If the effect of such a construction as is claimed by the defendant were to deprive the pauper of his right to a legal residence and to the ¡town aid incident thereto, such a contention might have force. It will be observed that in StarJesboro v. Hinesburgh, 13 Vt. 216, the authority most relied on by the plaintiff upon this point, the effect of holding that the repealing act of 1801 deprived the pauper of the settlement which he had acquired under the law of 1797, which it repealed, would have been to leave him without any settlement; and it is presumable that this point was regarded as the vital one in the determination of the case. In the case at bar the pauper has a legal settlement or residence ■entitling him to town aid, unquestionably, either in the plaintiff or defendant town, so that his rights are in no danger of prejudice ; and the fact that prior to 1886 the pauper had a legal settlement in the town of East Montpelier gave the town of Worcester no vested right to have that séttlement continue.
The remedy sought in this action is under the statute law as Amended by the act of 1886, and therefore is virtually under that .act. Section 13 provides, in explicit terms, that “for all purposes under this act the residence of a person shall be in the town in which he last resided for the term of three full years, maiutaining himself and family.” There is nothing to indicate that it was the intention of the Legislature to confine *144this means of acquiring a. residence to the time subsequent to the taking effect of the act. The language is clear and without any hint of such limitation. No question can be made in the case at bar at all events, as we have seen, as to the constitutionality of the section. The pauper' having last resided for three fulL years, as the agreed statement shows, maintaining himself and having no family, in the town of Worcester, that town must, therefore, be held to -be his legal residence until ho acquires a different one under the provisions of law.
It was further claimed that the defendant might be made-chargeable under section 2844 R. L., which inflicts a penalty for bringing a poor and indigent person into a town, with intent to-charge such town with his support. A full and perfect answer to this claim is that it does not appear that the defendant brought the pauper into the town of Worcester. 'The pauper came to Worcester voluntarily and that town allow--d him to remain. That did not constitute such a bringing into the town as the section contemplates.

The judgjnent of the County Court is affirmed.